 

FlLED

FEB ~ 8 2019 UNITED sTATEs DISTRICT CoURT
_ w NoRTHERN DISTRrCT oF oHIo
t<%§$§;%§§§:§§§@%@§§.l> EASTERN DIVISIoN

Billie Lawless et al, Case No. 1:19-CV-178

Plaintiffs, Judge Dan Aaron Polster

vs. STIPULATED DISMISSAL ENTRY

Cleveland State University et al,

Defendants.

\'/VV`./V\-/VVV\./V

The Court held a Case Management Conference February 8, 2019, at Which time the
Court mediated a settlement. Accordingly, We, the attorneys for the respective parties, do hereby
stipulate that the above-captioned case is settled and dismissed With prejudice, each party to pay
its own costs.

The Court retains jurisdiction to ensure that the settlement agreement is executed

MM /M/?

Attorney for Plaintifl`§ Attorney iior Defendants

 

Attorney ‘l`or Plaintiffs Attorney for Defendants

IT IS SO ORDERED.

 

2/8/2019
gao Aaron Polster Date
United States District Judge

 

 

